                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

BRIAN K. LYNCH,

                       Plaintiff,                                      8:18CV277

        vs.                                                      AMENDED FINAL
                                                               PROGRESSION ORDER
UNION PACIFIC RAILROAD COMPANY, a
Delaware corporation;

                       Defendant.

       This matter is before the Court on the parties’ Joint Motion to Amend Final Progression
Order. (Filing No. 64.) The motion is granted. Accordingly,

       1)     The jury trial of this case is set to commence before Joseph F. Bataillon, Senior
              United States District Judge, in Courtroom 3, Roman L. Hruska Federal
              Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on November
              2, 2020, or as soon thereafter as the case may be called, for a duration of eight (8)
              trial days. This case is subject to the prior trial of criminal cases and other civil
              cases that may be scheduled for trial before this one. Jury selection will be held at
              the commencement of trial.

       2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
              judge on October 9, 2020 at 11:00 a.m., and will be conducted by
              internet/telephonic conferencing. A separate order with internet-teleconference
              instructions will be entered. (If counsel wishes to appear in person, counsel must
              contact chambers requesting permission to do so. Before contacting chambers to
              request such relief, counsel shall confer regarding the issue.) The parties’ proposed
              Pretrial Conference Order and Exhibit List(s) must be emailed to
              bazis@ned.uscourts.gov, in Word format, by 3:00 p.m. on October 6, 2020.

       3)     A telephonic conference to discuss the status of case progression and the parties’
              interest in settlement will be held with the undersigned magistrate judge on June
              4, 2020 at 3:00 p.m. by telephone. Counsel shall use the conferencing instructions
              assigned to this case to participate in the conference.

       4)     The deadlines for moving to amend pleadings or add parties are:

                      For the plaintiff(s):                 April 1, 2019

       5)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is March 2, 2020. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by March 16, 2020

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
                  filed without first contacting the chambers of the undersigned magistrate judge to
                  set a conference for discussing the parties’ dispute.

         6)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          July 1, 2019
                            For the defendant(s):                          October 1, 2019
                            For the Third Party Defendant:                 January 2, 2020

         7)       The deposition deadline is June 1, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 15 per party, excluding experts.

                       b. Depositions will be limited by Rule 30(d)(1).

                       c. The maximum number of interrogatories that may be taken by the plaintiffs
                          as a group and the defendants as a group is 75.

         8)       The deadline for filing motions to dismiss and motions for summary judgment is
                  July 1, 2020.

         9)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is March 1, 2020.

         10)      Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         11)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         12)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
Dated this 28th day of March, 2019.
                                      BY THE COURT:


                                      s/ Susan M. Bazis
                                      United States Magistrate Judge
